UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6997


SYLVESTER WILDER,

                Petitioner - Appellant,

          v.

WARDEN of LIEBER CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:10-cv-02368-RMG)


Submitted:   November 15, 2011              Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sylvester Wilder, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Sylvester Wilder seeks to appeal the district court’s

order    dismissing       as     untimely       his    28     U.S.C.       § 2254    (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2011).     The magistrate judge recommended that relief be denied

and   advised     Wilder    that      failure    to     file      timely    and     specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

            The     timely       filing     of        specific      objections        to    a

magistrate      judge’s        recommendation         is     necessary      to      preserve

appellate review of the substance of that recommendation when

the     parties     have       been     warned         of    the     consequences          of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                             Wilder

has waived appellate review by failing to file objections after

receiving proper notice.              Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented         in     the    materials

before    the    court     and   argument       would       not   aid    the     decisional

process.



                                                                                  DISMISSED

                                            3